         Case 1:17-cr-00076-NRB Document 24 Filed 06/17/21 Page 1 of 1




                                                                                June 15, 2021


VIA ECF
The Honorable Naomi Reice Buchwald                      Application granted.
U.S. District Judge
U.S. District Court for the Southern
District Court of New York
500 Pearl Street
New York, New York 10007                                Dated: New York, New York
                                                               June 17, 2021
              Re: United States v. Mark Varacchi
                    No. 17-cr-00076 (NRB)


       Dear Judge Buchwald:

        On behalf of Defendant Mark Varacchi, we respectfully request that he be permitted to
drive with his wife and two sons to Falmouth, Massachusetts for a family vacation from June 20-
24, 2021. He has provided specific lodging accommodations to Pretrial Services. His pretrial
services officer has no objection. The government, through AUSA Elisha Kobre, also consents
to our request.

       Thank you in advance.



                                                   Respectfully submitted,

                                                   /s/ Rodney Villazor

                                                   Rodney Villazor
                                                   Smith Villazor, LLP
